DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reasons for Allowance
Claims 1-16 are allowed. The following is an examiner’s statement of reasons for allowance:

Claim 10 has been amended to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph. Claims 1-9 and 11-16 were previously indicated as allowable. 

The closest prior art of record - Chu et al. (Chinese Patent Publication CN 102584383 A) – describes a fertilizer comprising: urea (e.g. carbamide in the form of animal urine) [Page 1];
 seed grind (e.g. colza meal, groundnut meal) in an amount of 26 wt.% comprising ground seed [Page 2, Paragraph 4]; and 20 wt. % of a source of bicarbonate (e.g. ammonium bicarbonate) [Page 2, Paragraph 4].

The prior art references do not teach or render obvious all the cumulative limitations of independent claim 1 with particular attention to a fertilizer comprising the claimed components “ground seed”, “urea”, “ammonium bicarbonate”, and “an alkali bicarbonate comprising at least one of sodium bicarbonate or potassium bicarbonate”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                         April 6, 2022